DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3 and 5-9  is/are rejected under 35 U.S.C. 103 as unpatentable over US 2012/0034838 (herein Li) in view of US 6,388,013 (herein Saraf) as evidenced by Wang et al. Composites Part B 210 (2021) 108613 (herein Wang).  
As to claim 1, Li discloses a polypropylene composition.  See abstract, paragraph 8 and examples.  Li discloses that the composition comprises polypropylene (PP), polyester (PLA) and compatibilizer.  See abstract, paragraph 68, 104 and examples.  Note that the compatibilizer (reactive modifier) improves the compatibility of the PP and PLA.   See paragraph 68, 82, 96 and 104.
Specifically disclosing:

Claimed MFR
Fengkui MFR
Citation
Polypropylene
30 to 40
12 to 300*
Paragraph 8, 49
Polyester
40 to 50
10 to 100**
Paragraph 58
Composition
30 to 40
1.5 to 50*
Paragraph 81

* measured under claimed conditions of 230/2.16
** measured under 210/2.16
It is noted that the MFR of the polyester (PLA) is at a slightly lower temperature of 210 instead of 230 oC.  However, the MFR would be about the same (slightly higher) and overlap the claimed range.  See figure 3 of Wang showing that a MFR at 210 of about 10 to 30 has a MFR at 230 of about 20 to 70.  
In paragraph 104 of Li, it is recognized that in order to enhance fiber diameter uniformity and fiber spinning, higher melt flow rate of specifically the polypropylene is preferable.  
Saraf teaches similar polypropylene compositions for dyeable fibers.  See abstract, col. 4, lines 43-55 and examples.  Saraf teaches that the MFR of the polypropylene and blend (composition) should be adjusted to be about 15 to 40 g/10min (same conditions) are useful in forming fibers and is adjusted depending on the desired application.  See col. 2, lines 40-62.
It is also note that there is an interplay between the MFR of the polypropylene and polyester and the composition.  Increasing the MFR of either the polypropylene or the polyester increases the MFR of the composition.  Likewise for decreasing. 
In summary, Li shows that the MFR overlaps the claimed range, there is interplay between the MFR of the polypropylene/polyester and the final composition, and that one 
In light of the discussion above, it would have been obvious to have modified the ranges of the MFR for the polypropylene, polyester and composition to amounts as suggested by Li to within the claimed range because one would want adjust the properties and processability of the fiber for the desired application.  See paragraph 104 of Li and col. 2, lines 40-62 of Saraf.
Further, it is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 3, the polyester (PLA) is present in amounts of about 5 to 30 wt%.  See paragraph 65.  The examples illustrate amounts within the claimed range (e.g. 10 wt%).  See paragraph 99.
As to claim 5, the compatibilizer (reactive modifier) is present in 2 to 5 wt%.  See paragraph 80 and examples.
As to claim 6, filament yarns (paragraphs 1, 18, 89, 104 and examples) that are dyeable (paragraph 25, 33, 66, 96, etc.) comprising the composition are disclosed.
As to claims 7-9, the yarn is partially oriented yarn, fully oriented yarn, spin drawn yarn, drawn textrured yarn, etc.  See paragraph 89 and 104.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as unpatentable over US 2012/0034838 (herein Li) in view of US 6,388,013 (herein Saraf) and US 5,780,155 (herein Ishizawa) as evidenced by Wang et al. Composites Part B 210 (2021) 108613 (herein Wang).  
The discussion with respect to Li et al. set-forth above is incorporated herein by reference.
As to claim 10, Li is silent on the denier per filament (dpf).  
Ishizawa discloses similar polypropylene fibers.  See abstract, col. 2 and examples.  Ishizawa discloses that the dpf (denier) is 1 to 2 depending on the desired application.  See col. 3, lines 34-40.  When the denier is too low, crimps become too fine and causes the formation of naps.  When the denier is too high, it feels hard to the hand.
It would have been obvious at the time the invention was filed to have modified Li with a denier per filament of about 1 to 2, including amounts within the claimed range as suggested by Ishizawa because one would want to select the denier depending on the desired application and have a product that has appropriate formation and does not feel too hard.  See col. 3, lines 34-40 of Ishizawa.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 5,298,557 (herein Fujita). Fujita discloses a polypropylene composition (see abstract, and col. 2, lines 35-67.  The composition comprises polypropylene, which has an exemplified melt flow rate (230/2.16) of 8.5 g/10min (outside the claimed range).  The MFR of the composition is exemplified within the claimed range, however the MFR of the polyester is not disclosed.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764